Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim 5 amended
Claims 4, 12 and 22-32 canceled 
Claims 1-3, 5-11 and 13-21 pending
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3, 5-6, 9-10, 13, 15 and 17 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Yamakawa (JP 2012216535 A, Google Translation).
Consider Claim 1, Yamakawa teaches the process of forming transparent conductive network film (page 14, 3rd para) having fused metal nano wires (page 14, 7th para). Yamakawa teaches the contacting of metal nano wires with fusing/coating solution comprising solvent/water, reducing agent/alcohol (page 11, second to last paragraph) and additionally to the coating solution teaches the addition of additives such as inorganic acids/oxidizing acids (such as nitric acid), and metal salt (such as silver salt) to the fusing/coating solution (page 12, third paragraph), where the metal salt are dissolvable in solvents such as water forming silver ions and organic ions (such as nitrate ions). Additionally, the presence/contacting of metal nano wires with the oxidizing acid, following the instant specification [0039], this contacting step would result in forming the claimed metal ions from the metal nano wires. Yamakawa teaches the process of coating the coating/fusing solution onto a transparent substrate having the metal nano wire (page 13, second to last paragraph), then the step of fusing the metal nano wires into a metal nano structured network (page 14, third paragraph) by applying heat to the coated film (page 14, sixth paragraph) where the heating step concentrate the fusing solution by removing at least a portion of the solvent/water thus reducing the metal ions to their corresponding metal element. Yamakawa teaches the fused metal nano structured network on the transparent substrate have sheet resistance of 0.01 ohm/□ to 500 ohm/□ (page 17, second paragraph), with a total light transmission of 80% to 90% or more (page 17, third paragraph).
Consider Claims 2-3, Yamakawa teaches the metal ions from the dissolved salt are silver (page 12, third paragraph) and where the metal element of the metal nano wires are silver metal (similar to the metal ions) and gold (different from the metal ions) and platinum and palladium (page 7, last paragraph).
Consider Claims 5-6, Yamakawa teaches the process of adding additives to the coating solution such as oxidizing acids such as nitric acid (page 12, third paragraph), where the fusing solution is free of added metal compositions, as the metal compositions are optional (page 11, last paragraph). Yamakawa teaches the heating step (thus removing the solvent) of the coated solution onto transparent substrate to effectively fuse the metallic nano wire network (page 14, 2nd-4th paragraph), thus concentrating the oxidizing acid 20 effective concentration.
Consider Claim 9, Yamakawa teaches the process of coating the transparent substrate with coating solution, having the fusing solution and the metal nano wire (page 14, 6th paragraph), as a precursor film which then is dried/heated to concentrating the coating/fusing solution (page 14, 6th paragraph) thus reaching an effective fusing conditioning.
Consider Claim 10, Yamakawa teaches the metal nano wire comprise silver (page 2, claim 8). 
Consider Claims 13 and 15, Yamakawa teaches the sheet resistance is in the range from 0.01 ohm/□ to 500 ohm/□ (page 17, second paragraph), with total light transmission of less than 99% (page 17, 3rd paragraph).
Consider Claim 17, Yamakawa teaches the rinsing/washing after forming the film (page 12, 4th paragraph) and drying of the formed film (page 16, first paragraph).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 9-11, 13-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamakawa (JP 2012216535 A, Google Translation).
Consider Claim 1, Yamakawa teaches the process of forming transparent conductive network film (page 14, 3rd para) have fused metal nano wires (page 14, 7th para). Yamakawa teaches the contacting of metal nano wires with fusing/coating solution comprising solvent/water, reducing agent/alcohol (page 11, second to last paragraph) and additionally the addition of additives such as inorganic acids/oxidizing acids (such as nitric acid), and metal salt (such as silver salt) to the fusing/coating solution (page 12, third paragraph), where the metal salt are dissolvable in solvents such as water forming silver ions and organic ions (such as nitrate ions). Additionally, the presence/contacting of metal nano wires with the oxidizing acid, following the instant specification [0039], would form the claimed metal ions from the metal nano wires. Yamakawa teaches the process of coating the coating/fusing solution onto a transparent substrate having the metal nano wire (page 13, second to last paragraph), then the step of fusing the metal nano wires into a metal nano structured network (page 14, third paragraph) by applying heat to the coated film (page 14, sixth paragraph) where the heating step concentrate the fusing solution by removing at least a portion of the solvent/water thus reducing the metal ions to their corresponding metal element. Yamakawa teaches the fused metal nano structured network on the transparent substrate have sheet resistance of 0.01 ohm/□ to 500 ohm/□ (page 17, second paragraph), with a total light transmission of 80% to 90% or more (page 17, third paragraph). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claims 2-3, Yamakawa teaches the metal ions from the dissolved salt are silver (page 12, third paragraph) and where the metal element of the metal nano wires are silver metal (similar to the metal ions) and gold (different from the metal ions) and platinum and palladium (page 7, last paragraph).
Consider Claims 5-6, Yamakawa teaches the process of adding additives to the coating solution such as oxidizing acids such as nitric acid (page 12, third paragraph), where the fusing solution is free of added metal compositions, as the metal compositions are optional (page 11, last paragraph). Yamakawa teaches the heating step (thus removing the solvent) of the coated solution onto transparent substrate to effectively fuse the metallic nano wire network (page 14, 2nd-4th paragraph), thus concentrating the oxidizing acid 20 effective concentration.
Consider Claim 9, Yamakawa teaches the process of coating the transparent substrate with coating solution, having the fusing solution and the metal nano wire (page 14, 6th paragraph), as a precursor film which then is dried/heated to concentrating the coating/fusing solution (page 14, 6th paragraph) thus reaching an effective fusing conditioning.
Consider Claim 10, Yamakawa teaches the metal nano wire comprise silver (page 2, claim 8). 
Consider Claim 11, Yamakawa teaches the use of metal salt (such as silver salt) to the fusing/coating solution (page 12, third paragraph), where the metal salt are dissolvable in solvents such as water forming silver ions and organic ions (such as nitrate ions), where the amount/concentration of metal ions would be the subtraction of total solid content of the coating/fusing solution, where the solid content contain about 30-50% by weight of metal nano wire (page 12, 5th paragraph) and about 60% by weight or less of dispersant in the solid solution (page 13, 3rd paragraph). Therefore, skilled person in the art would calculate the remaining amount of metal ions within the coating/fusing solution and achieve arrange of about 0.1 M concentration to about 0.0001 M concentration within a coating/fusing solution, where if the values were a little outside the claimed range skilled person would be able to adjust the achieved concentration to the claimed concentration using known engineering principle and basic routine experimentation, with reasonable expectation of success.
Consider Claims 13 and 15, Yamakawa teaches the sheet resistance is in the range from 0.01 ohm/□ to 500 ohm/□ (page 17, second paragraph), with total light transmission of less than 99% (page 17, 3rd paragraph).
Consider Claim 14, Yamakawa teaches the process of measuring the Haze of the film (page 21, 5th paragraph). Although Yamakawa does not teach the resulting value, however, Yamakawa teaches each and every process step and limitation of the applicant’s claims, including the “steps of forming the fused metal nano structured network using the coating/fusing solution”. Since the “film has haze value of no more than 0.8 %” by the applicant’s claimed process is simply a function of the “steps of forming the fused metal nano structured network using the coating/fusing solution”, and Yamakawa teaches the claimed process steps. The process of Yamakawa would have inherently produced “film has haze value of no more than 0.8 %” unless essential process steps and/or limitations are missing from the applicant’s claims. 
Consider Claim 16, Yamakawa teaches the process of forming film using nano wires forming film thickness from 0.1 nm to 1 mm (page 17, last paragraph). Therefore, it would have been obvious for skilled person in the art to calculate the loading density of the fused film using known engineering principles, and adjust the resulting loading density to the claimed range by adjusting the amount of metal nanowire in the film, if it is outside the claimed range, using routine experimentation, for controlling the thickness of the fused nanostructured film (page 17, last paragraph).
Consider Claim 17, Yamakawa teaches the rinsing/washing after forming the film (page 12, 4th paragraph) and drying of the formed film (page 16, first paragraph).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamakawa (JP 2012216535 A, Google Translation) in view of Koyama (JP 2009/129882 A).
Consider Claim 7, Yamakawa teaches the previously disclose in claim 1 above, and where the film is pattern (page 14, 4th paragraph).
Yamakawa does not teach the order of contacting step.
However, Koyama is in the process of transparent conductive film have nano wire fused/bonded (page 4, 1st para), teaches the coating step comprise applying fusing solution and metal nanowires material/film to the substrate, and heating step to fuse (page 1, claims 1-2), for forming the fused metal nanostructured network.
would have been obvious to person having ordinary skill in the art at the time of the invention to combine Yamakawa with Koyama to contact formed metal nano wire to the coating/fusing solution for forming fused metal nano structured network, with similar reasonable expectation of success.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamakawa (JP 2012216535 A, Google Translation) in view of Koyama (JP 2009/129882 A), in further view of Ding (PG Pub 2008/0292979 A1).
Consider Claim 8, the combined Yamakawa (with Koyama) teaches the previously taught in claim 7.
The combined Yamakawa (with Koyama) does not teach the partly coating the nanowire film.
However, Ding is in the art of forming nanostructure film on a substrate (abstract) where the nanostructure film [0010] made of metal nanowires [0012], teaches the forming of nanowires film on a substrate [0023] then after the fabrication on the substrate selectively patterning using mask of the film [0024].
It would have been obvious to person having ordinary skill in the art at the time of the invention to combine Yamakawa (with Koyama) with Ding to selectively coat using fusing solution for only portion of the metal nanowires film (of Koyama) using masking material of Ding, to provide with a patterned fused metal nanowires film having a higher or a desired electrical conductivity (less sheet resistance) and desired optical transparency than the un-fused portions [0029].
Although the combined Yamakawa (with Koyama and Ding) does not show the claimed 10 times less sheet resistance, however, it would be obvious for skilled person in the art to select/adjust the patterning area size, metal nanowires materials, nanowires size, fusing solution concentration, etc., using routine experimentation and known engineering principles achieving the claimed sheet resistance and optical transparency values, with reasonable expectation of success. 

Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamakawa (JP 2012216535 A, Google Translation) in view of Winoto (PG Pub 2011/0253668 A1).
13.	Consider Claims 18-19, Yamakawa teaches the previously taught in claim 1 above.
j.	Yamakawa does not teach the etching of the fused film.
k.	However, Winoto is in the art of forming pattern conductive layer (abstract) using fused/interconnected nanowires [0006], teaches selectively patterning using etching solution for removing of a portion of the fused nanowires film [0006].
l.	It would have been obvious to person having ordinary skill in the art at the time of the invention to combine Yamakawa with Winoto to etch a selected fused portion of the nanowires film, to provide with a desired transparent conductive pattern [0006].

Claims 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamakawa (JP 2012216535 A, Google Translation), and in view of Srinivas (PG Pub 2013/0056244 A1). 
14.	Consider Claims 18 and 20, Yamakawa teaches the previously taught in claim 1 above.
m.	Yamakawa does not teach the etching of the fused film.
n.	However, Srinivas is in the art of pattern of conductive film coated on a substrate (abstract), using metal nanowires [0061], and fusing the nanowires using reducing agent [0075], teaches the laser ablating of film coated substrate [0180].
o.	A person having ordinary skill in the art before the effective date of the claimed invention would combine Yamakawa with Srinivas to etch a selected fused portion of the nanowires film, to provide with a desired transparent conductive pattern.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamakawa (JP 2012216535 A, Google Translation) in view of Koyama (JP 2009/129882 A), and in further view of Lee (NPL, Very long Ag nanowire synthesis and its application in a highly transparent, conductive and flexible metal electrode touch panel, 2012).
Consider Claim 21, Yamakawa teaches the previously taught in claim 1 above.
Yamakawa does not teach the pre-patterning of the formed film prior to applying coating solution.
However, does not teach the order of contacting step.
However, Koyama is in the process of transparent conductive film have nano wire fused/bonded (page 4, 1st para), teaches the coating step comprise applying fusing solution and metal nanowires material/film to the substrate, and heating step to fuse (page 1, claims 1-2), for forming the fused metal nanostructured network.
would have been obvious to person having ordinary skill in the art at the time of the invention to combine Yamakawa with Koyama to contact formed metal nano wire to the coating/fusing solution for forming fused metal nano structured network, with similar reasonable expectation of success.
The combined Yamakawa (with Koyama) does not teach the pre-patterning of the formed film prior to applying coating solution.
However, Lee is in the art of forming metal nanowire conductive network (abstract), teaches the applying of solution having concentrated AgNW on a substrate forming a patterned AgNW network, using a mask (page 6409, section 2.2). Lee teaches the fusing of the silver nanowire using annealing processes (such as laser welding) (page 6409, section 2.3). Lee teaches pre-patterning of the substrate with a mask prior to coating the AgNW film (Fig. 1A).
It would have been obvious to person having ordinary skill in the art at the time of the invention to combine Yamakawa with Lee to remove portions of the metal nanowires film prior to fusing step to using coating solution, provide with conductive film with low resistivity such as 19Ω/□ (page 6409, section 2.3 and Fig. 2B).

Response to Arguments
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive.

The applicant argued against the prior art of Yamakawa, on the ground that the instant application refer to the formation of “fused metal nano structured network” as this phrase is devised by the applicant to describe the inventive structure.

However, the prior art of Yamakawa disclose the fusion between metal nano wires, [0110] in the supplied Yamakawa art by the applicant (from espacenet). Therefore, Yamakawa’s disclosure of having fusion means fused [0110], thus fusing metal nano wires. Additionally, Yamakawa disclose the formation of metal nano wires network structure [0106], in the supplied Yamakawa art by the applicant. Thus, forming “fusing metal nano structured network”.

The applicant argued against the absence of the term “fused metal nano structured network” stating that the Yamakawa’s general coating method does not seem on point, and Yamakawa does not teach the formation of the “fused metal nanostructured network”, as such structure does not inherently form from the vast processing abilities of Yamakawa.

However, this have been addressed above. Moreover, the applicant have not pointed out as how exactly Yamakawa “not seen on point” with the invention, as the instant application does not claim a particular coating process, that conflict with Yamakawa’s process, as argued.

Additionally, the invention as claimed have two main steps; step one) mixing/contacting a metal nanowires with a solution (address as fusing solution), step two) drying the solution.

Moreover, the instant claim disclose various resulting properties from these two steps, such as the resulting of fusing between metal nano wires, the resulting of formed network, resulting sheet resistance, resulting total transmittance, and reduction of the metal ions.

Furthermore, the claim as drafted include a vast processing possibilities, due to the absence of the type of metal used, the rate of drying, the heating temperature, the type of reactive materials used in the fusing solution, and the absence of the coating/order that was network/film was formed, which include a large coating processing possibilities such as; the substrate coated with metal nano wire followed by the application of fusing solution, or the substrate coated with the fusing solution followed by the application of metal nano wire, or the combined metal nano wire and fusing solution applied all together to the substrate. 
Additionally, regarding the argued paragraph [0110], Yamakawa disclose the requirement for forming fusing process between the metal nano wire network, as the claimed second step of drying, by applying gentle heat from 30°C to 100°C for example. Moreover, the claimed invention does not mention/disclose/ require the degree of heat treatment, however, the specification in paragraph [0058] disclose the drying formed under heated temperature between 50°C to 100°C, similar heating requirement to the prior art of Yamakawa [0110].

Regarding the applicant supplied affidavit of the prior prosecution, as evidentiary support. The affidavit is not commensurate with the scope, as the applicant have not supplied the reference material which the affidavit relied on, for example “exhibit 1010”, “exhibit 1020”, and so forth. 
Moreover, the affidavit addresses limitations are not related to the instant invention, such as pressure, heating temperature and chemical treatment, as the claims as filed does not disclose or restrict the use of pressure, heat treatment and/or chemical treatment.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718